DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to applicant’s amendment filed on 7/25/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27, 30, 32, 40, 45, 46, 48 and 51-63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 27, 40 and 45 now requires that the magnets generate a magnetic force that interact to generate a return torque in response to rotation of the handle from “a neutral position”. At the instant, it is unclear what is this “neutral position”. The specification provides support for the handle moving from an initial position toward a 2nd position, and then this return torque will move the handle back to the initial position. There is no support for having a neutral position, which implies a position in between two end positions. Correction is required.
Also, it is unclear how the magnets generate the return torque without establishing that each magnet comprises the same polarity, in order to repeal and generate the “return torque” claimed. 

Claim 32 requires that the 2nd magnet is connected to the spindle. However, claim 32 depends from claim 27, and the invention of claim 27 is directed to the one shown in figs 7-10, which does not comprise that limitation. Therefore, the claim will not be examined. Correction is required.
 
Claim 40 requires “means for moving the second magnetic means toward and away from the first magnetic means”. At the instant, the limitation is indefinite since the only means for moving the second magnetic means is the rotatable handle, which is already claimed. So, it is unclear what are these means claimed. Correction is required.
 
Claim 46 requires that the magnets comprise an aperture to receive the spindle. However, claim 46 depends from claim 45, and the invention of claim 45 is directed to the one shown in figs 7-10, which does not comprise that limitation. Therefore, the claim will not be examined. Correction is required.

Claims 51 and 55 require that the magnetic force will increase over a first range of handle rotation.
First, it is unclear what is this 1st range of rotation of the handle and from where it starts. Second, it is unclear how the return torque is “increased”. Third, how the magnets are positioned so as to provide that function. 
Therefore, in order to continue with the examination, a broad interpretation will be given. 
Correction is required.

Claims 54, 57 and 62, also require that the magnetic force will increase or decrease as the second magnet moves toward or away from the first magnet to return the handle to the neutral position.

As mentioned with respect to claim 51, 55 above, without the difference of polarity or same polarity, the magnets as claimed are not capable of performing the function claimed. 
Therefore, in order to continue with the examination, a broad interpretation will be given. 
Correction is required.

Therefore, in order to continue with the examination, claim 27 (same as to claims 40 and 45) will be interpreted as follows:
Claim 27
-A handle assembly, comprising:
a rotatable handle;
a first magnet coupled to a structure;
a second magnet coupled to the rotatable handle such that the second magnet is operable to move toward or away from the first magnet 
wherein, when the first and second magnets defines a first magnetic configuration [same polarity], the first magnet and the second magnet are moved toward each other to generate magnetic forces that interact to generate a return torque in response to rotation of the rotatable handle from afirst position toward the second position and a repealing force between the first and second magnets, configured to return the rotatable handle toward the first position; or 
wherein, when the first and second magnets defines a second magnetic configuration [different polarity], the first magnet and the second magnet are moved away from each other to generate magnetic forces that interact to generate a return torque in response to rotation of the rotatable handle from the first position toward the second position and an attracting force between the first and second magnets, configured to return the rotatable handle toward the first position.-.

Allowable Subject Matter
Claims 27, 40 and 45, as interpreted above, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
With respect to the previous drawing objection, the cancellation of the claims overcomes the previous objection.

With respect to the double patenting rejection, the current terminal disclaimer overcomes the rejection.

With respect to the 112 2nd paragraph rejection, the current amendment overcomes the previous issues. However, a new 112 2nd paragraph rejection has been made on the record in view of the current amendment.

With respect to the previous prior art rejection, the current amendment overcomes the previous prior art rejection.

Furthermore, the examiner provides a propose amendment to overcome the issues and put the application in allowance condition.
Prosecution has been closed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



September 24, 2022







Claim 27
A handle assembly, comprising:
a rotatable handle;
a first magnet coupled to a structure;
a second magnet coupled to the rotatable handle such that the second magnet is operable to move between a first position, away from the first magnet, and a second position, toward the first magnet 
wherein the first magnet and the second magnet defines similar polarities configured to generate magnetic forces that interact to generate a return torque in response to rotation of the rotatable handle from the first position toward the second position to return the rotatable handle toward the first position.